Citation Nr: 0207566	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  96-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating higher than 20 
percent for a herniated nucleus pulposus with degenerative 
disc disease at L5-S1.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1982 to March 1990. 

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1995 rating 
decision of the New York, New York Regional Office (RO) 
which, in pertinent part, granted service connection for 
degenerative disc disease at L5-S1 and assigned a 10 percent 
disability evaluation.  A September 1996 rating decision 
increased the disability evaluation assigned for the 
veteran's service-connected lumbar spine disorder to 20 
percent effective March 14, 1994.  

In May 1998, the Board remanded this appeal to the RO to 
schedule the veteran for a hearing before a traveling member 
of the Board.  In January 1999, this case was transferred to 
the Wichita, Kansas RO.  

A hearing was held at the RO in June 1999 before the 
undersigned Member of the Board.  The Board remanded the case 
for additional development in February 2000.  The veteran 
subsequently moved to the Bahamas, and the case came under 
the jurisdiction of the RO in Houston Texas.  The case has 
now been returned to the Board for further appellate review.  

Because the appeal for a higher evaluation arises from the 
initial rating decision which established service connection 
for the disability and assigned the initial disability 
evaluation, the entire rating period is to be considered 
including the possibility of staged ratings; that is, 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The issue has been characterized accordingly.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to a higher initial rating for a herniated 
nucleus pulposus with degenerative disc disease at L5-S1 has 
been obtained, and the VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to that 
claim and the evidence necessary to substantiate the claim.

2.  The herniated nucleus pulposus with degenerative disc 
disease at L5-S1 is not productive of severe manifestations 
such as listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  

3.  The herniated nucleus pulposus with degenerative disc 
disease at L5-S1 also is not productive of more than moderate 
limitation of motion or more than moderate intervertebral 
disc syndrome.


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 20 
percent for a herniated nucleus pulposus with degenerative 
disc disease at L5-S1 are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim for a higher 
rating for a herniated nucleus pulposus with degenerative 
disc disease at L5-S1.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOCs.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has had two hearings.  All available relevant 
evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the severity of 
his herniated nucleus pulposus with degenerative disc disease 
at L5-S1.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).





II. Background Information

The veteran contends that a disability rating higher than 20 
percent is warranted for his herniated nucleus pulposus with 
degenerative disc disease at L5-S1 because the disorder 
causes him to have pain and limits his physical abilities.

The Board has considered the full history of the veteran's 
herniated nucleus pulposus with degenerative disc disease at 
L5-S1.  His service medical records show that he reported 
complaints of back pain on a number of occasions beginning in 
September 1984 when he was hit by a truck while on his 
motorcycle.  A private medical record from during service in 
May 1989 shows that a CT scan was interpreted as showing a 
central disc herniation at L5-S1.  The report of a medical 
examination conducted in February 1990 for the purpose of his 
separation from service shows that the veteran had a history 
of a herniated disc, but it was healed with no disabilities 
and no limitations.  

Records dated in May 1994 from John Russo, a chiropractor, 
reflect that the  veteran was undergoing treatment for low 
back pain due to a herniated disc.  The treatment consisted 
of pelvic traction, sine waves, hot packs, spinal 
manipulation, and soft tissue massage.  

The report of an examination of the veteran's spine conducted 
by the VA in June 1994 shows that the veteran gave a history 
of being hit by a truck in 1983 and injuring his back.  At 
that time it was not severe.  In 1988, the pain increased and 
a diagnosis of HNP was made.  It improved with medication and 
physical therapy but the symptoms had returned.  His 
subjective complaints included having pain in the right low 
back which radiated up and down as far as the knees.  

On objective examination, straight leg raising was limited to 
70 degrees on each side by back pain.  The reflexes in the 
ankle and knee joints were within normal limits.  There was 
no deformity.  The range of motion was forward flexion to 90 
degrees, backward extension to 20 degrees, right and left 
lateral flexion to 25 degrees, and rotation to the right and 
left to 35 degrees.  It was reported that there was objective 
evidence of pain on SL, rotating, and extensions.  An X-ray 
of the spine was interpreted as showing a mild decrease in 
the disc space at L5/S1.  The diagnosis was degenerative disc 
disease L5-S1.  The report of a general medical examination 
conducted by the VA at that time contains similar 
information.  

A letter dated in October 1994 from N. Sundaresan, M.D., 
shows that the veteran had been referred after developing 
acute onset of low back pain radiating down both legs and 
subsequently down the left leg.  An MRI was interpreted as 
showing a loss of signal at L4-L5, and a tremendous loss of 
signal at L5-S1 level.  The veteran reportedly continued to 
remain symptomatic complaining of pain in his lower back with 
his left leg getting weaker.  It was recommended that he 
undergo a course of physical therapy, take Percocet as 
needed, and wear a lumbar corset.  It was noted that if his 
pain did not improve he might need a surgical procedure for a 
fusion.  

A letter dated in January 1995 from Dr. Sundaresan stated 
that the veteran had an excellent response to physical 
therapy and was almost asymptomatic.  Neurological 
examination showed that he had an excellent range of motion 
in his lumbar spine.  His deep tendon reflexes were normal 
and there were no Babinski's.  He did not require any pain 
medication.  The doctor stated that the veteran needed to 
continue physical therapy for another 4-6 weeks.  

The veteran testified in support of his claim during a 
hearing held in March 1996.  He said that there was an area 
of his back that felt like it was swollen and tender.  He 
said that the back pain made working difficult every day.  He 
said that pain went down both legs and into the upper back 
and neck.  He reported that he had good results from physical 
therapy, but that his doctor felt that he needed more and he 
still had pain.  

A medical report dated in March 1996 states that the veteran 
was physically qualified to do the physical activities 
related to law enforcement tasks.  

An April 1996 report from Merritt B. Shobe, M.D., noted that 
the veteran was seen that month and that he gave a history of 
back pain which began on March 28, 1996.  It was reported 
that the veteran had right sciatica and a past history of 
problems.  Dr. Shobe noted that his examination showed normal 
lordosis and no spasms.  Dr. Shobe also indicated that except 
for forced flexion, motion was normal.  It was observed that 
the veteran's reflexes were normal and that there was no 
sensory loss.  Another record from Dr. Shobe dated in April 
1996 indicates that the veteran was essentially asymptomatic.  

The veteran was afforded a VA spine examination in May 1996.  
At that time, the veteran complained of low back pain which 
was quite constant as well as bilateral lower extremity 
radiation to the mid leg.  He also reported that he had 
numbness and tingling as well as trouble bending and with 
heavy lifting.  The examiner reported that there were no 
postural abnormalities or fixed deformities of the 
lumbosacral spine.  It was noted that some lumbar spasms were 
present.  As to range of motion, the examiner reported that 
flexion was 80 degrees, backward extension was 10 degrees, 
left lateral flexion was 20 degrees, right lateral flexion 
was 20 degrees and rotation to the left and right was 35 
degrees.  The examiner indicated that there was no objective 
evidence of pain on motion.  The examiner noted that the 
veteran's reflexes were within normal limits, bilaterally.  
It was further reported that a June 1994 computerized 
tomography scan of the lumbosacral spine showed decreased 
disc space at L5-S1 and a December 1994 magnetic resonance 
imaging study reported degenerative disc disease at L4-L5.  
The examiner indicated that a May 1996 X-ray of the 
lumbosacral spine was negative.  The diagnoses included 
herniated nucleus pulposus at L5-S1 and degenerative disc 
disease at L4-L5.

A September 1996 private treatment report from Richard P. 
Crane, M.D., indicates that the veteran had a history of L4-
L5 disease.  It was noted that the veteran reported 
increasing pain in the lower back that began following an 
injury at work in March 1996.  On examination, there was 
marked decrease of lumbar flexion secondary to pain.  Right 
and left straight leg raising were to 100 degrees.  The 
impression included diskogenic disease.  

The report of an MRI conducted in September 1996 by a private 
imaging company reflects that the study was interpreted as 
showing a small central L5-S1 disc herniation which was not 
deforming the thecal sac.  

A private medical record from the Cheyenne County Clinic 
dated in June 1997 which shows that the veteran was seen for 
an occupational physical.  He denied having any significant 
complaints at that time.  The assessment was that he was in 
fairly good overall heath status, and the examiner did not 
see any medical problems interfering with his job at that 
time.  

At the June 1999 hearing before a member of the Board, the 
veteran specifically testified that he had pain on motion of 
his lumbar spine.  He also reported that he had constant 
muscle spasms.  The veteran noted that he could have sharp 
pains which would radiate around the lower back and into the 
buttocks and his left leg and thigh.  He also reported that 
he had a little bit of loss of feeling.  The veteran stated 
that such symptomatology had been constant for the previous 
several months.  He said that he had never missed any time 
from work as a result of the disorder.  

Finally, the veteran was afforded an examiner for the VA by a 
fee basis examiner in October 2001.  The report shows that 
the examiner completed a review of the veteran's medical 
records.  He noted that the veteran reported complaints of 
constant pain in the lower back region, up to the shoulders, 
and in the legs, hands, and fingers.  He also reported 
weakness in both buttocks and shoulders, stiffness in the 
legs, back, shoulders and hands.  He also reported that he 
was easily fatigued, and had a lack of endurance compared to 
prior to his accident.  He said that his complaints were 
constant and not subject to flare-ups.  Rain made the 
symptoms worse, as did sudden movements.  Alleviating factors 
included hot dry weather.  He did not use any assistive 
devices.  He had not had any surgery.  A CT/MIR had revealed 
degenerative lumbar disc disease at L4-5 and L5-S1.  He was a 
full time computer studies student for the past year.  On 
examination, passive straight leg raising was to 60 degrees 
on the right and 75 degree on the left.  Active straight leg 
raising was to 30 degrees on the right and 30 degrees on the 
left.  The flip test sitting was to 90 degrees on both sides.  
Forward flexion was to 5 centimeters with normal being 7 
centimeters.  Extension of the lumbar spine was normal with 
no catching.  Right and left lateral bending were to 20 
degrees.  Right and left rotation were to 30 degrees.  
Spurling's sign was negative.  The posterior tibial nerve 
stretch test was negative bilaterally.  The tensor fascia 
test was positive bilaterally.  His reflexes were present 
bilaterally and normoreflexic.  There was no list or 
scoliosis.  Sitting and gait were normal.  X-rays of the 
lumbosacral spine (five views) were interpreted as being 
normal.  The diagnoses were chronic low back pain without 
neurology, and myofascial syndrome involving neck, shoulder, 
pelvis, and thigh.  

III.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A low back disability may be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a noncompensable 
rating is warranted where a lumbosacral strain is productive 
of slight subjective symptoms only.  A 10 percent disability 
rating may be assigned where there is characteristic pain on 
motion.  A 20 percent rating is warranted where there is 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating is warranted if the lumbosacral strain is severe with 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Another potentially applicable provision is Diagnostic Code 
5393.  Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

IV.  Analysis

After considering all of the evidence, the Board finds that 
the manifestations of the service-connected low back disorder 
most closely approximate the criteria for a 20 percent 
disability rating under Diagnostic Code 5295.  With respect 
to the evidence of muscle spasm, the Board notes that muscle 
spasm is the type of symptom contemplated under the currently 
assigned 20 percent rating.  The evidence shows that the back 
disorder is not productive of severe manifestations such as 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, or some of the above with abnormal 
mobility on forced motion.  The veteran has some limitation 
of range of forward bending of the low back, but the evidence 
shows that it is not to a marked degree.  Thus, the findings 
do not demonstrate the presence of a severe lumbosacral 
strain.  Accordingly, the Board concludes that the criteria 
for a disability rating higher than 20 percent for a low back 
disorder under Diagnostic Code 5295 are not met.

The Board also finds that the disorder is not productive of 
more than moderate limitation of motion of the spine.  The 
veteran demonstrated a full or only slightly reduced range of 
motion on the VA examination in June 1994 when examined by 
Dr. Sundaresan in January 1995, when examined by Dr. Shobe in 
April 1996, on VA examination of May 1996, and when examined 
by a VA fee basis examiner in October 2001.  There is no 
evidence of severe limitation of motion other than a single 
treatment record dated in September 1996 from Dr. Crane.  
Therefore, a higher rating based on limitation of motion 
under Diagnostic Code 5292 is not warranted.

Similarly, the Board finds that the disorder is not 
productive of more than moderate intervertebral disc 
syndrome.  Although the veteran has complained of pain in his 
back and legs, there is no evidence of chronic neurological 
involvement of such severity that a higher evaluation would 
be warranted under the provisions of Diagnostic Code 5293 
which rate intervertebral disc syndrome.  The VA examination 
in June 1994 demonstrated that the veteran has no significant 
neurological findings.  The report noted that his reflexes 
were normal.  Although the letter from Dr. Sundaresan dated 
in October 1994 shows that the veteran had a flare-up of back 
pain radiating down his legs, the January 1995 letter from 
the same doctor shows that the veteran quickly became 
asymptomatic and neurological examination was normal.  The 
April 1996 letter from Dr. Shobe shows that reflexes were 
normal and there was no sensory loss.  The VA examination in 
May 1996 also showed normal reflexes.  Finally, the October 
2001 fee basis examination report shows that there was no 
neurological involvement.  The Board also notes that the 
evidence does not reflect the existence of lower extremity 
neurological deficits such as drop foot which might warrant a 
separate compensable rating.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994). 

The Board further finds that the 20 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  Characteristic pain on motion, of course, 
is contemplated under Diagnostic Code 5295 even at the 10 
percent level and, as discussed, the current record provides 
no sound clinical basis to support an evaluation for 
complaints of radiating or sciatic pain under Diagnostic Code 
5293.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 20 percent for a herniated 
nucleus pulposus with degenerative disc disease at L5-S1 are 
not met.  The Board further finds that the evidence does not 
raise a question that a rating higher or lower than 20 
percent is warranted for any period of time from the 
veteran's claim to the present time so as to warrant a staged 
rating based on significant change in the level of 
disability.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.  The record does not reflect a 
disability picture that is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board notes that the disability has not required frequent 
hospitalizations.  With respect to whether there is evidence 
of marked interference with employment, the Boards notes that 
the veteran has indicated that his service-connected back 
disorder did not cause him to lose time from work.  
Therefore, the Board does not find that the veteran's case is 
outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 
38 C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

ORDER

An initial rating higher than 20 percent for a herniated 
nucleus pulposus with degenerative disc disease at L5-S1, is 
denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

